Citation Nr: 1141290	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-37 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 







INTRODUCTION

The Veteran had active service from April 5, 1971 to May 29, 1971.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2007 administrative decision from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to non-service connected disability pension.  

In his November 2008 Form 9 substantive appeal to the Board, the Veteran elected to have a Board hearing at a local VA office.  He was notified of his scheduled March 2011 hearing by letter dated in February 2011, however he did not appear at his hearing or indicate a desire to reschedule it.  Thus, his hearing request is deemed withdrawn.   


FINDINGS OF FACT 

1.  The Veteran had 1 month and 25 days of active service which began during a period of war. 

2.  The Veteran was not discharged or released from such service for a service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected pension purposes have not been met.  38 U.S.C.A. § 1521 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.2, 3.3, 3.314 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

There is no legal basis upon which the claim for nonservice-connected pension benefits may be awarded.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

Analysis

The Veteran seeks entitlement to nonservice-connected pension benefits.  He claims that VA decided his case incorrectly because he has been in and out of VA hospitals for diabetes, alcohol and drug abuse, and heart problems.  

VA shall pay to each Veteran of a period of war who meets the service requirements of 38 U.S.C.A. § 1521(j) and who is permanently and totally disabled from nonservice-connected disability not the result of that Veteran's willful misconduct, pension benefits as prescribed by law.  A Veteran meets the service requirements if he served in the active military, naval, or air service, (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3, 3.314. 

The Veteran's Form DD-214 notes that he had active service from April 5, 1971 to May 29, 1971, which amounted to 1 month and 25 days.  The Veteran himself in his November 2007 pension claim form indicated that he served from "3/?/71" to "5/?/1971."  In November 2007, the National Personnel Records Center verified that the Veteran served from April 5, 1971 to May 29, 1971.  Thus, the evidence of record clearly shows that the Veteran had only 1 month and 25 days of active service which began during a period of war.  Because he did not serve at least 90 days of active service, he is not eligible for nonservice-connected pension under sections (1), (3), or (4) noted above.  38 U.S.C.A. § 1521 (j) (1), (3), (4). 

He is also not eligible under section 38 U.S.C.A. § 1521 (j) (2), as the record reflects that he was not discharged or released from service for a service-connected disability.  A May 17, 1971, Medical Board Proceeding form notes that the Veteran was found medically unfit for service due to asthma which existed prior to entry into service and was not aggravated by service.  An unappealed and therefore final June 1971 rating decision denied service connection for asthma.  See 38 C.F.R. § 20.200.  Therefore, although the Veteran served during a period of war, the evidence of record clearly shows that he was not discharged or released from such service due to a service-connected disability.  Therefore, he is not eligible for nonservice-connected pension under 38 U.S.C.A. § 1521 (j) (2).      

Ultimately, the evidence of record does not reflect that the Veteran had at least 90 days of active service that began or occurred during a period of war, or that he was discharged or released from service due to a service-connected disability.  Consequently, the Board finds that there is no legal basis on which the appellant's claim can be granted.  Sabonis, 6 Vet. App. at 430 (1994); 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.2, 3.3, 3.314.


ORDER

Entitlement to nonservice-connected pension benefits is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


